Citation Nr: 1009743	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis (arthralgia).

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis (arthralgia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
October 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied compensable ratings for right and left 
knee disabilities.  A February 2006 rating decision granted 
increased ratings from 0 percent to 10 percent each for right 
and left knee disabilities, effective December 29, 1997.  
However, as those grants do not represent a total grant of 
the benefits sought on appeal, these claims for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  In April 2007, the Veteran testified before the 
Board at a hearing held at the RO.  In August 2007, the Board 
remanded the claims for further development.

On VA examination in August 2009, the examiner indicated that 
the Veteran was hospitalized for four to six weeks from March 
2009 to April 2009, status post postoperative left knee 
septic arthritis with MRSA that required extensive 
hospitalization.  However, it does not appear that the 
Veteran has been granted a temporary total rating based upon 
surgical treatment necessitating convalescence for treatment 
of his left knee disability.  Since the record raises a claim 
of entitlement to a temporary total rating based upon 
surgical treatment necessitating convalescence that has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Since December 29, 1997, the effective date of service 
connection, the Veteran's right knee disability has been 
manifested by subjective complaints of pain, locking, and 
instability; and objective findings of full extension, 
flexion limited to 80 degrees, and X-ray evidence of 
arthritis.  There is no clinical evidence of ankylosis.

2.  Since December 29, 1997, the Veteran's left knee 
disability has been manifested by subjective complaints of 
pain, locking, and instability; and objective findings of 
full extension, flexion limited to 120 degrees, and X-ray 
evidence of arthritis.  There is no clinical evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
right knee instability have been met since December 29, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256-5262 (2009).

2.  The criteria for a rating greater than 10 percent for 
right knee arthritis have not been met since December 29, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DCs 5003, 5010 (2009).

3.  The criteria for a rating of 20 percent, but no more, for 
left knee instability have been met since December 29, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5256-5262 (2009).

4.  The criteria for a rating greater than 10 percent for 
left knee arthralgia have not been met since December 29, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DCs 5003, 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2007, after the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating in September 2007.  It is therefore inherent 
in the claims that the Veteran had actual knowledge of the 
rating element of his increased rating claims.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  VA medical 
examinations pertinent to the claims were obtained in July 
1998, December 2005, November 2008, and August 2009.  
Pursuant to the Board's August 2007 remand, the Veteran was 
asked to provide any additional information related to left 
or right knee surgeries, procedures, or treatment since 
December 2005.  However, in October 2009 the Veteran 
indicated that he had no additional evidence to submit in 
support of his claims.

In a November 2009 informal hearing presentation, the 
Veteran's representative contended that the August 2009 VA 
examination is inadequate because the examiner did not 
specify the point at which the Veteran's bilateral knee pain 
began or the degree to which the Veteran's bilateral knee 
disability was affected by weakness, fatigue, or a lack of 
endurance.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, a review of the August 2009 examination report 
reflects that the Veteran had bilateral knee pain throughout 
range of motion testing and that on repetitive motion, there 
was increased pain with weakness, fatigability, and a lack of 
endurance in both knees.  Further review of the August 2009 
examination report reveals that all subjective and objective 
findings necessary for evaluation of the Veteran's 
disabilities were observed and recorded, and thus the 
examination appears complete and adequate for rating 
purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2009).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2009).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
The criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2009).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of those codes does not amount to 
pyramiding.  However, a separate rating must be based on 
additional compensable disability.  38 C.F.R. § 4.14 (2009).  
VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  Consideration has been given to whether any 
other applicable diagnostic code under the regulations 
provides a basis for a higher rating for the service-
connected knee disabilities.  38 C.F.R. Parts 3 and 4 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

A noncompensable rating is warranted for knee flexion limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A noncompensable rating is warranted for 
knee extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

The Veteran's arthritis (arthralgia) of the right and left 
knee have each been rated as 10 percent disabling under DC 
5003 which pertains to degenerative arthritis.  38 C.F.R. 
§ 4.71a (2009).

Other potentially applicable diagnostic codes include DCs 
5257 (subluxation or lateral instability), 5258 (dislocation 
of semilunar cartilage), 5259 (symptomatic removal of 
semilunar cartilage), 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg).  In 
considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable because the medical evidence 
does not show that the Veteran has any of those conditions.

The Veteran underwent a VA joints examination in July 1998 at 
which time he complained of bilateral knee pain with right 
knee pain greater than the left knee.

VA medical records include a July 1998 X-ray examination of 
the Veteran's knees and an impression of small focal cortical 
defect or demineralization of the medial periarticular aspect 
of the medial tibial plateau bilaterally of questionable 
significance.  The X-ray examination was otherwise normal.  
The Veteran indicated that he had a history of arthroscopic 
right knee surgery and rated his bilateral knee pain as a two 
to three out of ten on the pain scale.  He also complained of 
stiffness, but there was no evidence of swelling, increased 
heat, or redness.  The Veteran indicated that he experienced 
locking of his knees once or twice a week that lasted five to 
ten minutes.  He moved slowly and deliberately in an effort 
to decrease his amount of pain, but was able to walk on his 
heels and toes without difficulty.  Romberg's and bilateral 
straight leg tests were negative bilaterally.  The Veteran 
was diagnosed with a history of right knee pain greater than 
the left.  In September 1999, the Veteran had continued 
complaints of bilateral knee pain.

In a July 2000 statement, the Veteran complained of bilateral 
knee pain that was made worse by ascending hills and stairs.  
At that time, the Veteran used a cane and took nine 
milligrams of morphine per day for his pain.

VA medical records dated in September 2002 indicate that the 
Veteran's right knee range of motion was slightly limited due 
to pain without any evidence of erythema or warmth.  Anterior 
and posterior drawer signs, and varus and valgus strains were 
negative.  However, the Veteran continued to use a cane for 
ambulation.

In September 2003, the Veteran testified that he was last 
employed four years ago and that he was unable to work due to 
his bilateral knee disability.  He also testified that he 
took morphine and Gabapentin for bilateral knee pain.

VA medical records include an October 2003 examination of the 
right knee that showed mild tenderness in the medial joint 
line and a slightly limited range of motion due to pain.  
There was no overlying erythema or warmth.  Anterior and 
posterior drawer signs, and valgus and varus strains were 
negative.  Range of motion of the right knee was slightly 
limited due to pain.  Weight-bearing was possible with a 
cane.  The Veteran's right knee pain continued to be greater 
than the left and was precipitated by exercise, walking, and 
ascending and descending stairs.  An X-ray examination of the 
right knee was negative for any medial or lateral compartment 
syndrome and the Veteran was fitted for a cartilage knee 
brace.  There was no bone destruction of the joint or 
evidence of effusion.  The Veteran was diagnosed with right 
knee arthritis and was referred to physical therapy for a 
right knee brace.  In November 2003, the Veteran wore an 
extra-large cartilage brace on his left knee.

VA medical records dated in February 2004 reflect the 
Veteran's complaints of bilateral knee pain.  An August 2004 
X-ray examination of the right knee showed moderate narrowing 
of the lateral compartment with mild narrowing of the medial 
and patellofemoral compartments and small osteophtes.  An X-
ray examination of the left knee indicated mild 
tricompartmental joint space narrowing.  Bilaterally, there 
was no evidence of fracture, dislocation, or effusion and the 
impression was bilateral knee osteoarthritis.  An October 
2004 X-ray examination of the right knee showed limited joint 
effusion with areas of early degenerative changes, without 
evidence of fracture or acute process.  The impression was 
joint effusion with very minor degenerative change.

VA medical records reflect that the Veteran underwent an 
orthopedic consultation for bilateral knee pain in January 
2005 and had recently undergone a series of three injections 
with little relief.  The Veteran wore a neoprene patellar 
stabilizing brace on the right knee without much relief and 
an unloader brace was recommended.  The Veteran also used a 
cane to ambulate, but had not received any left knee 
injections.  He denied any swelling of the knees bilaterally, 
but complained of occasional giving way, buckling, swelling, 
and locking of the right knee with increased pain along both 
sides of the patella and inferior joint line.  Range of 
motion testing of the right knee was from 0 to 105 degrees 
with crepitation and pain at the extremes, and range of 
motion was slightly limited due to pain.  Left knee range of 
motion was from 0 to 120 degrees with pain at the extremes.  
There was tenderness to the medial and lateral joint lines 
bilaterally with a negative Lachman's test and anterior and 
posterior drawer signs.  There was no evidence of effusion, 
warmth, or dislocation of the knees, but there was evidence 
of right knee crepitation.  An X-ray examination of the knees 
indicated narrowing of the lateral joint line bilaterally 
that was greater in the right knee.  There were some 
degenerative changes noted under the patella as well.  The 
impression was degenerative joint disease (DJD) of the knees 
with a narrowing lateral joint line.  The Veteran rated his 
right knee pain as an eight out of ten on the pain scale.  
That month, he received a bilateral knee injection.

VA medical records include a February 2005 report that 
reflects the Veteran's complaints of left knee pain for which 
he underwent a series of injections.  The Veteran complained 
of unbearable right knee pain and ambulated with a cane, but 
indicated that his right knee brace and left knee injections 
provided him with some relief.  The Veteran also reported 
improvement of left knee pain and denied any unusual left 
knee swelling, but continued to use a cane.  In September 
2005, an examination of the left knee was negative for any 
evidence of effusion.  On examination, range of motion of the 
right knee was from 0 to 105 degrees.  Left knee range of 
motion was from 0 to 120 degrees with pain at the extremes.  
There was tenderness along the medial and lateral jointlines 
bilaterally.  Lachman's test was negative and there was no 
evidence of effusion, warmth, or dislocation of the knees.  
However, there was crepitation in the right knee.  The 
impression was DJD of the knees with a narrowing lateral 
joint line.  In October 2005, the Veteran underwent 
additional left knee injections and reported improvement.  On 
examination of the left knee, there was no effusion and X-
rays revealed narrowing of the lateral joint line bilaterally 
to a greater extent on the right.  Some degenerative changes 
under the patella were also noted.

The Veteran underwent a VA joints examination in December 
2005, at which time he denied any history of bilateral knee 
surgery.  During the examination, the Veteran complained of 
right knee pain that was greater than left knee pain.  
Prolonged walking, ascending stairs, and weather changes 
caused additional pain.  The Veteran complained of both knees 
"giving way," but the frequency of instability was lessened 
by metal-reinforced knee braces.  Without the braces, his 
knees gave way two to four times a week, but did not cause 
him to fall.  The Veteran had used a cane for the past three 
years in his right hand which improved his balance and gait.  
He denied any history of locking, but experienced stiffness 
in his knees after prolonged sitting.  The Veteran complained 
of bilateral knee pain with flexion and swelling with 
prolonged walking.  He had a history that suggested periods 
of flare-ups with increasing pain, fatigability, and 
weakness, but it was unclear whether the Veteran experienced 
any changes in range of motion of his knees.  The Veteran 
indicated that his activity level had decreased within the 
past two years.

On examination, the Veteran walked slowly with a cane in his 
right hand.  He wore bilateral knee braces, but with the 
assistance of a cane he could walk without his braces and 
demonstrated acceptable balance.  There was moderate 
bilateral knee pain during the examination.  Alignment of 
both knees was normal without varus or valgus deformity.  The 
Veteran had a rather stiff-legged gait bilaterally.  
Squatting could be accomplished with minimal assistance to 60 
degrees bilaterally, but the Veteran used his hands on the 
armrest of the chair in order to stand from a sitting 
position.  Ranges of motion of the right knee revealed active 
flexion to 90 degrees and full extension with pain beginning 
at 80 degrees.  There was 110 degrees of passive flexion.  
The left knee had full extension with active flexion to 120 
degrees with pain at 120 degrees, but passive flexion to 130 
degrees could be achieved.  The greatest pain was present in 
the right knee.  Moderate crepitus was palpated at the 
patellefemoral joint on the left knee.  There were no 
surgical scars on the Veteran's knees.  There was slight 
tissue thickening in the right knee, but there was no joint 
effusion in either knee.  On palpitation of the right knee, 
there was tenderness about the entire patella, as well as 
medially, laterally, and posteriorly.  The left knee was not 
tender to palpation.  Patella alignment was normal 
bilaterally with no lateral tracking or apprehension.  
Ligament testing of both knees was normal with negative 
Lachman's test, varus and valgus laxity, and anterior and 
posterior Drawer's signs.  X-ray examinations showed normal 
joints spaces with no degenerative spur formation.  There was 
slight lateral patellofemoral joint space narrowing with a 
slight degree of subchondral sclerosis of the lateral facet 
of the patella and a small lateral patella spur on the right 
knee.  A review of X-ray examinations performed in December 
2005 indicated some variance with an August 2004 x-ray 
examination with the exception of patellofemoral arthrosis 
that was present in the right patellofemoral joint.  The 
Veteran was diagnosed with arthralgia of the knees.  The 
examiner could not find any specific cause from the history 
or physical examination to explain the left knee pain.  
However, the examiner opined that lateral patellofemoral 
compartment arthrosis was present in the right knee that 
could cause the Veteran's symptoms.  Yet, the amount of pain 
complained of by the Veteran was somewhat out of proportion 
with the X-ray examination.

VA medical records dated in January 2006 reflect a diagnosis 
of bilateral knee osteoarthritis.  The Veteran received a 
Hyalgan injection in the left knee and was referred to 
physical therapy for a left unloader knee brace.  In June 
2006, the Veteran complained that he was unable to wear his 
metal braces in the heat and had severe bilateral knee pain 
and DJD.  In September 2006, the Veteran was assessed with 
DJD of the knees with patellofemoral pain syndrome and knee 
sleeves were recommended.  The Veteran complained of 
increased joint pain with walking, bending, and ascending 
stairs, but denied any swelling or painful popping.  In 
November 2006, the Veteran complained of swelling and 
buckling of the knees, but did not provide a true history of 
locking.  An X-ray examination of the knees was within normal 
limits.  Physical examination of the knees was negative for 
effusion.  Medial collateral, lateral collateral, anterior 
cruciate, and posterior cruciate ligaments were intact.  
Lachman's test and anterior drawer signs were negative.  
McMurray's sign was not elicited from either knee, but there 
was evidence of bilateral crepitation and tenderness over the 
lateral joint lines bilaterally.  Patellar shrug test was 
positive.  The impression was chondromalacia of both knees 
and probable synovitis.  In December 2006, the Veteran 
received corticosteroid injections in both knees that 
provided him with temporary relief.

VA medical records include a January 2007 report that 
reflects an impression of degenerative arthritis of both 
knees.  The Veteran complained of constant pain and cracking 
in his knees and rated his pain as a seven out of ten on the 
pain scale.  In February 2007, he was prescribed a pair of 
crutches.  Records that month indicate that he had 
chondromalacia of the right knee which had not responded to 
conservative treatment.  It was noted that he was scheduled 
for arthroscopic surgery of the right knee in March 2007.  
The impression was internal derangement of the right knee 
with chondromalacia.  In March 2007, the Veteran underwent an 
arthroscopy of the right knee.  On examination, there was 
some ecchymosis around the knee.

In April 2007, the Veteran testified that his right knee was 
worse than the left and that he had difficulty ascending 
stairs in his two-story house.  He testified that he had 
surgery on the right knee in March 2007.  While the Veteran 
denied undergoing a total knee replacement, he testified that 
he underwent knee surgery that revealed a large chunk of torn 
cartilage that was not evident on x-ray examination.  The 
Veteran testified that he took pain medication twice a day 
and was in constant pain.  The Veteran also testified that 
his knee started to give way causing him to fall and that he 
was treated for an abrasion to his left arm and elbow.  The 
Veteran further testified that he was unable to squat and had 
difficulty getting up to walk after prolonged sitting.

VA medical records dated in May 2007 reflect that the Veteran 
had some pain over the medial aspect of the right knee with a 
weak vastus medialis.  The impression was weak quadriceps of 
the right knee.  In July 2007, the Veteran rated his right 
knee pain as a six out of ten on the pain scale.  In August 
2007, he received another Hyalgan injection in his right knee 
with improvement and requested left knee injections.  It was 
noted that a review of the records revealed that the 
condition of the left knee was the same as that of the right 
knee and the Veteran was diagnosed with degenerative 
arthritis of the knees.  The Veteran received additional knee 
injections and rated his pain as a five to seven out of ten 
on the pain scale.

The Veteran underwent a VA joints examination in November 
2008, at which time it was noted that in January 2005 he 
received three Synvisc injections in the right knee which 
provided some relief.  The Veteran was provided with a right 
knee brace and received Synvisc injections in the left knee.  
The Veteran was diagnosed with chondromalacia of both knees 
and probable synovitis and received bilateral cortisone 
injections.  In 2007, he received Halagan injections in both 
knees and was provided with Grunman shoes for a good fitting 
boot.  A February 2007 report indicated that he was scheduled 
for arthroscopy of the right knee was provided with a pair of 
crutches.  On examination, range of motion of both knees 
revealed 110 degrees of flexion with pain without any 
additional limitation of function on repetitive motion or 
evidence of instability.  The Veteran was diagnosed with DJD 
and chondromalacia of the knees.

Pursuant to the Board's August 2007 remand, the Veteran was 
afforded a VA examination in August 2009 at which time he 
presented with complaints of chronic bilateral knee pain and 
stiffness rated as a six to eight out of ten on the pain 
scale.  He complained of weakness in both knees as well as 
feelings of giving way.  Fatigability and a lack of endurance 
were noted in both knees.  However, there was no evidence of 
locking.  The Veteran complained of occasional bilateral knee 
swelling, especially on the left side, but no particular 
redness or warmth was noted and no recurrent dislocation or 
subluxation was evident.  It was noted that the Veteran used 
a brace on both knees quite frequently and a cane to aid 
ambulation.  The examiner indicated that X-ray examinations 
of the knees in February 2008 showed minimal spurring 
bilaterally with slight narrowing and spurring of the 
bilateral patellofemoral joints with degenerative arthritic 
changes evident in both knees.  X-ray examinations of the 
knees in November 2008 were essentially negative.  It was 
noted that the Veteran underwent a right knee arthroscopy in 
March 2007 at which time he was diagnosed with internal 
derangement of the right knee with chondromalacia as well as 
a horizontal tear of the inferior surface of the posterior 
horn of the lateral meniscus.  The Veteran underwent 
resection of the medial plica at that time.  In February 
2009, his assessment was status post left knee arthroscopy.  
It was noted that he developed secondary septic arthritis of 
the left knee which was positive for MRSA (methicillin-
resistant Staphylococcus aureus).  In March 2009, the 
assessment of the left knee was status post arthroscopic 
debridement and lavage, secondary to septic arthritis 
postoperatively after which the Veteran was hospitalized from 
four to six weeks between March and April 2009.

The examiner indicated that the Veteran mainly worked as a 
salesman but apparently retired in 2001 and that knee 
problems no longer affected his occupational functioning.  
The Veteran complained of moderate to severe (more moderate) 
affects on daily activities due to his bilateral knee 
problems.  On examination, he used a cane to aid ambulation, 
walked very "stiff-kneed," and tended to hobble from one 
leg to the other as he ambulated.  Moderate functional 
limitations with standing and walking were noted.  
Examination of both knees showed diffuse tenderness, but no 
swelling, redness, warmth, ankylosis, or instability of 
either knee was noted.  Drawer signs and McMurray's test in 
both knees were negative.  On examination, the Veteran was 
able to fully extend both legs with minimal to mild crepitus.  
For both knees, active and passive range of motion indicated 
flexion to 120 degrees with pain noted throughout.  
Repetitive flexion and extension movement showed increased 
pain with weakness, fatigability, and a lack of endurance in 
both knees after two or three repetitive movements.  The 
Veteran was diagnosed with bilateral knee arthralgia, 
arthritis, and arthropathy; internal derangement of right 
knee with a tear of the inferior surface of the posterior 
horn of the lateral meniscus and chondromalacia patella; 
status post right knee arthroscopy in March 2007; and 
internal derangement of the left knee with status post 
arthroscopy in February 2009.


Right Knee

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  VA medical records reflect that the Veteran wears a 
right knee brace and ambulates with a cane.  In October 2003, 
he was issued a cartilage brace.  In January 2005, he wore a 
neoprene brace before being prescribed an unloader brace in 
September 2005.  However, VA treatment records dated in 
September 2002, January 2005, September 2005, and November 
2006 reflect normal ligament testing with a negative 
Lachman's test, varus and valgus laxity test, and anterior 
and posterior Drawer signs.  In April 2007, the Veteran 
testified that his right knee gave way, causing him to fall, 
and that he was treated for an abrasion to his left arm and 
elbow.  While a May 2007 report reflects that the Veteran had 
some pain over the medial aspect of the right knee with a 
weak vastus medialis, ligament testing in October 2003 and on 
VA examination in December 2005 and August 2009 was normal.  
However, in December 2005 the Veteran complained of both 
knees "giving way" and in August 2009 it was noted that he 
wore braces frequently.  The Veteran is competent to report 
and describe the effect of repetitive use on his knee because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Accordingly, based upon the Veteran's 
prescription of an use of a variety of right knee braces and 
a cane and credible and competent testimony regarding his 
consistent use of ambulatory devices, the Board finds that 
the evidence indicates that the Veteran has experienced 
moderate instability since December 29, 1997, the effective 
date of service connection, which would warrant a 20 percent 
rating pursuant to DC 5257.  The Board finds that a several 
level of instability is not shown because the clinical 
findings were negative.

Turning next to DC 5259, the Board finds that while the 
Veteran underwent a right knee arthroscopy for internal 
derangement of the right knee and a torn inferior surface of 
the posterior horn in March 2007, a separate rating under 
that diagnostic code is not warranted because there is no 
other symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5010 and the 20 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. §  
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than those currently assigned.

The Board now turns to the question of whether the Veteran is 
entitled to any increased rating for his right knee 
disability under the remaining applicable diagnostic codes.

The Board concludes that the Veteran is not entitled to a 
higher rating under DCs 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  While the Veteran has 
a slight limitation of flexion, on VA examination in December 
2005, the right knee had full extension with 90 degrees 
active flexion with pain at 80 degrees.  On VA examination in 
November 2008, the right knee had flexion to 110 degrees with 
pain without any additional limitation of function on 
repetitive motion or evidence of instability.  On VA 
examination in August 2009, the right knee had full extension 
and 120 degrees of flexion.  Extension to 0 degrees warrants 
a noncompensable rating.  Diagnostic Codes 5261 therefore 
cannot serve as a basis for an increased rating in this case, 
as extension is not limited to 20 degrees or less,;or for any 
separately compensable rating because extension is not 
limited to 10 degrees, even with consideration of any 
additional limitation due to pain on motion.  Similarly, the 
evidence does not support a higher rating under DC 5260.  
Flexion limited at most to 80 degrees does not warrant a 
compensable rating under DC 5260, and the evidence does not 
show that flexion is limited to 30 degrees with consideration 
of pain on motin as would be required for an inceased rating.  
Therefore, the 10 percent rating under DC 5010 is assigned 
for noncompensable limitation of motion with X-ray evidence 
of arthritis.

The Board has determined that the Veteran is not entitled to 
a compensable rating under 5261, based upon a strict analysis 
of his recorded ranges of motion.  Therefore, the Board finds 
that a separate compensable rating based on limitation of 
extension is not warranted.  VAOPGCPREC 9-2004 (September 17, 
2004), 69 Fed. Reg. 59990 (2004).

The Veteran has complained of right knee pain greater than 
the left knee pain, and has rated his pain as a six to eight 
out of ten on the pain scale.  On VA examination in November 
2008, the right and left knee had flexion to 110 degrees with 
pain without any additional limitation of function on 
repetitive motion or evidence of instability.  On VA 
examination in August 2009, repetitive flexion and extension 
movement showed increased pain with weakness, fatigability, 
and lack of endurance in both knees after two or three 
repetitive movements.  However, even considering the effects 
of pain on use, the competent medical evidence fails to show 
any indication that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  
Furthermore, even with consideration of any painful motion, 
the evidence does not show limitation of flexion to 45 
degrees with pain and limitation of extension to 10 degrees 
with pain such that separate compensable ratings could be 
assigned.  Therefore, the Board finds that separate 
compensable ratings for flexion and extension are not 
warranted based on consideration of pain and other factors.  
The Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the Veteran is not entitled to a 
higher or separate rating under DC 5258 which provides a 20 
percent rating for dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a (2009).  While there is evidence of 
effusion of the right knee and the Veteran has subjectively 
complained of left knee pain and locking, there is no 
clinical evidence of frequent episodes of locking in the 
treatment records or on VA examination.  Accordingly, the 
Board finds that the Veteran is not entitled to a higher 
rating or any additional rating under DC 5258 for his right 
knee.  The pain and effusion are rated under the assigned 
ratings and to rate those manifestations again under DC 5258 
would constitute pyramiding.  38 C.F.R. § 4.14.

The Veteran has been shown on X-ray examination to have 
arthritis in his right knee.  Specifically, an August 2004 X-
ray examination indicated findings consistent with 
osteoarthritic changes in both knees.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered 
a major joint.  38 C.F.R. § 4.45.  In this case, the Veteran 
has noncompensable limitation of motion of his right knee.  
Accordingly, the Board finds that in addition to the 20 
percent rating based on recurrent instability, the Veteran is 
entitled to a separate 10 percent rating for degenerative 
arthritis under DC 5010, which is the currently assigned 
rating.  However, he is not entitled to an increased rating 
of 20 percent rating for right knee arthritis because there 
is no evidence demonstrating occasional incapacitating 
exacerbations.  Left knee arthritis is also rated 10 percent.  
Accordingly, the Board finds that the Veteran is entitled to 
no more than a 10 percent rating for his right knee arthritis 
pursuant to DC 5010.  The separate 10 percent ratings for 
arthritis of the knees are a greater rating than a single 20 
percent rating for arthritis when combined and with the 
application of the bilateral factor.  38 C.F.R. §§ 4.25, 4.26 
(2009).

Accordingly, the Board finds that a separate rating of 20 
percent, but not greater, is warranted for right knee 
instability pursuant to DC 5257.  The Board further finds 
that a rating greater than 10 percent is not warranted for 
right knee arthritis.  The preponderance of the evidence is 
against the assignment of any higher ratings for right knee 
disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Knee

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  VA medical records reflect that the Veteran wears a 
left knee brace and uses a cane for ambulation.  However, VA 
treatment records dated in September 2002, October 2003, 
January 2005, September 2005, and November 2006, and on VA 
examination in December 2005 and August 2009, ligament 
testing was normal with negative Lachman's test, negative 
varus and valgus laxity test, and negative anterior and 
posterior Drawer's signs.  Finally, while the Veteran 
complained of left knee instability, the medical evidence is 
negative for any evidence of recurrent subluxation or 
dislocation.  The Veteran is competent to report and describe 
the effect of repetitive use on his knee because that 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Accordingly, based upon the Veteran's 
prescription of and use of a variety of left knee braces and 
a cane, and credible and competent testimony regarding his 
consistent use of ambulatory devices, the Board finds that 
the evidence indicates that the Veteran has experienced 
moderate instability since December 29, 1997, the effective 
date of service connection, which would warrant a 20 percent 
rating pursuant to DC 5257.  The Board finds that a several 
level of instability is not shown because the clinical 
findings were negative.

Turning next to DC 5259, the Board finds that while the 
Veteran underwent a left knee arthroscopy for internal 
derangement in February 2009, a separate rating under that 
diagnostic code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5010 and the 20 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. §  
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than those currently assigned.

The Board now turns to the question of whether the Veteran is 
any increased rating for his left knee disability under the 
remaining applicable diagnostic codes.

The Board concludes that the Veteran is not entitled to a 
higher rating under DCs 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  In January 2005 and 
September 2005, the left knee had full extension and 120 
degrees of extension.  In December 2005, the left knee had 
full extension with active flexion to 120 degrees with pain 
at 120 degrees, but passive flexion to 130 degrees could be 
achieved.  On VA examination in November 2008, the left knee 
had flexion to 110 degrees with pain without any additional 
limitation of function on repetitive motion or evidence of 
instability.  On VA examination in August 2009, the left knee 
had 120 degrees of flexion.  

Extension to 0 degrees warrants a noncompensable rating.  
Diagnostic Codes 5261 therefore cannot serve as a basis for 
an increased rating in this case, as extension is not limited 
to 20 degrees or less; or for any separately compensable 
rating because extension is not limited to 10 degrees.  
Similarly, the evidence does not support a higher rating 
under DC 5260.  Flexion limited at most to 120 degrees does 
not warrant a compensable rating under DC 5260.  Therefore, 
the 10 percent rating under DC 5010 is assigned for 
noncompensable limitation of motion with X-ray evidence of 
arthritis.

The Board has determined that the Veteran is not entitled to 
a compensable rating under 5261, based upon analysis of his 
recorded ranges of motion.  Therefore, the Board finds that a 
separate compensable rating based on limitation of extension 
is not warranted.  VAOPGCPREC 9-2004 (September 17, 2004), 69 
Fed. Reg. 59990 (2004).

The Veteran has complained of left knee pain rated two to 
seven out of ten on the pain scale.  On VA examination in 
November 2008, the left knee had flexion to 110 degrees with 
pain without any additional limitation of function on 
repetitive motion or evidence of instability.  On VA 
examination in August 2009, repetitive flexion and extension 
movement showed increased pain with weakness, fatigability, 
and lack of endurance in both knees after two or three 
repetitive movements.  However, even considering the effects 
of pain on use, the competent medical evidence fails to show 
any indication that the left knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  
Furthermore, the evidence does not show limitation of flexion 
to 45 degrees with pain and limitation of extension to 10 
degrees with pain such that separate compensable ratings 
could be assigned.  Therefore, the Board finds that separate 
compensable ratings for flexion and extension are not 
warranted based on consideration of pain and other factors.  
The Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the Veteran is not entitled to a 
higher or separate rating under DC 5258 which provides a 20 
percent rating for dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a (2009).  While there is evidence of 
effusion of the left knee and the Veteran has subjectively 
complained of left knee pain and locking, there is no 
clinical evidence of frequent episodes of locking in the 
treatment records or on VA examination.  Accordingly, the 
Board finds that the Veteran is not entitled to a higher 
rating or any additional rating under DC 5258 for his left 
knee.  The pain and effusion are rated under the assigned 
ratings and to rate those manifestations again under DC 5258 
would constitute pyramiding.  38 C.F.R. § 4.14.

The Veteran has been shown on X-ray examination to have 
arthritis in his left knee.  Specifically, an August 2004 X-
ray examination indicated findings consistent with 
osteoarthritic changes in both knees.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered 
a major joint.  38 C.F.R. § 4.45.  In this case, the Veteran 
has noncompensable limitation of motion of his right knee.  
Accordingly, the Board finds that in addition to the 20 
percent rating based on recurrent instability, the Veteran is 
entitled to a separate 10 percent rating for degenerative 
arthritis under DC 5010, the rating currently assigned.  The 
current 10 percent rating based on noncompensable limitation 
of motion with X-ray evidence of arthritis cannot be combined 
with any rating pursuant to DC 5260.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  However, he is not entitled to an increased 
rating of 20 percent rating for left knee arthritis because 
there is no evidence demonstrating occasional incapacitating 
exacerbations.  Right knee arthritis is also rated 10 percent 
by this decision.  Accordingly, the Board finds that the 
Veteran is entitled to no more than a 10 percent rating for 
his left knee arthritis pursuant to DC 5010.  The separate 10 
percent ratings for arthritis of the knees are a greater 
rating than a single 20 percent rating for arthritis when 
combined and with the application of the bilateral factor.  
38 C.F.R. §§ 4.25, 4.26 (2009).

Accordingly, the Board finds that a rating of 20 percent, but 
not greater, is warranted for left knee instability pursuant 
to DC 5257, and a rating of 10 percent, but not greater, is 
warranted for left knee arthritis.  The preponderance of the 
evidence is against the assignment of any higher ratings for 
left knee disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular ratings

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  In this case, 
the regular schedular standards are not inadequate.  With the 
exception of a left knee arthroscopy in February 2007, a 
right knee arthroscopy in March 2009, and a four to six week 
period of hospitalization for treatment of MRSA status post 
postoperative left knee septic arthritis, there is no 
evidence that he has been frequently hospitalized for 
treatment of his bilateral knee disabilities.  Neither does 
the record reflect marked interference with his employment 
due solely to his service-connected bilateral knee 
disability.  In February 2000, the Veteran indicated that he 
had not worked since October 1997 due to sinusitis and a 
bilateral knee disability.  In September 2003, the Veteran 
testified that he was last employed four years ago, but that 
he was unable to work due to his bilateral knee disability.  
On VA examination in December 2005, it was noted that the 
Veteran sold farm products which included field work.  In 
1988 and 1989, he worked as a car salesman and in law 
enforcement sales.  After five years of law enforcement 
sales, the Veteran retired.  Here, the objective evidence 
does not reflect that his bilateral knee disabilities caused 
a marked interference with his employment beyond that 
contemplated by the assigned ratings, nor has he submitted 
any objective evidence of the same.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for these disabilities is not 
warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his bilateral knee disabilities.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence in 
support of a rating in excess of 20 percent for his right 
knee instability, in excess of 20 percent for a left knee 
disability, or in excess of 10 percent each for arthritis of 
the right and left knee.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right and left knee instability each warrant a 
20 percent rating, but not greater, since December 29, 1997, 
pursuant to DC 5257; and do not warrant a rating greater than 
10 percent each for arthritis, at all times during the period 
under consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board has resolved all reasonable doubt in favor of the 
Veteran in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

A rating in excess of 10 percent for right knee arthritis, 
pursuant to Diagnostic Code 5010, is denied.

A 20 percent rating, but not greater, is granted for right 
knee instability, pursuant to Diagnostic Code 5257, since 
December 29, 1997.

A rating in excess of 10 percent for left knee arthritis, 
pursuant to Diagnostic Code 5010, is denied.

A 20 percent rating, but not greater, is granted for left 
knee instability, pursuant to Diagnostic Code 5257, since 
December 29, 1997.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


